Dear Mr. Stevenson:
This letter is in response to your question asking whether a non-employee of a county may be reimbursed 17 cents per mile to be paid out of the emergency fund to take an indigent citizen of the county to a hospital in St. Louis in an emergency situation after the county court orally contracts with said person for the payment. It is our understanding that the county court has entered an order directing that the payment for such transportation be made.
In the situation you present the county court was faced with conflicting legal obligations. The first obligation was to care for the county indigent, §§ 205.580, et seq., RSMo, and the second was to follow the statutory requirements respecting written contracts, § 432.070, RSMo. It is our view that in acting in an emergency to provide required care for the individual the county court acted properly and, therefore, in these premises, the payment for the mileage is proper.
Very truly yours,
                                  JOHN ASHCROFT Attorney General